UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
                                                              :
JANE DOE,
                                                              :
                                       Plaintiff,             :   19-CV-8034 (ALC) (OTW)
                                                              :
                      -against-                               :            ORDER
                                                              :
DAVID K. TOWNES,                                              :
                                                              :
                                       Defendant.             :
--------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         On August 29, 2019, Judge Woods, sitting as the Part I judge, granted in part Plaintiff’s

motion to proceed anonymously and maintain the name “Jane Doe,” permitting Plaintiff to do

so initially but leaving it to the assigned district judge to make the final determination. (ECF 5).

If Plaintiff still wishes to proceed anonymously, Plaintiff shall file a letter motion by January 10,

2020, providing factual and legal support for why Plaintiff should be permitted to maintain

anonymity throughout the course of this litigation. Defendant may file an opposition by January

24, 2020. Plaintiff’s reply, if any, shall be filed by January 31, 2020.

         It has come to the Court’s attention that both parties have submitted filings, possibly

through error, that reveal Plaintiff’s name. Accordingly, the Court has temporarily limited the

access to those documents. The parties are reminded that Plaintiff’s temporary leave to

proceed anonymously and the Court’s preliminary injunction, ECF 11, are still in effect and will

be enforced.

         The Clerk of Court is respectfully requested to mail a copy of this Order to the pro se
Defendant.

      SO ORDERED.



                                s/ Ona T. Wang
Dated: December 12, 2019                   Ona T. Wang
       New York, New York         United States Magistrate Judge




                            2
